Citation Nr: 0936446	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a disability of the 
3rd or 4th metacarpal joint of the right hand.

2.  Entitlement to service connection for a left wrist 
disability.

3.  Entitlement to an initial compensable rating for the 
service-connected coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to March 2007.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that, in pertinent part, granted service connection 
for CAD with a noncompensable rating, and denied service 
connection for a disability of the third metacarpal joint of 
the right hand, a left wrist disability, and allergic 
rhinitis.  

During the course of the appeal, the RO issued a rating 
decision in October 2008 that granted service connection for 
allergic rhinitis.  That issue is no longer before the Board.

In January 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.

In February 2009, the Board remanded the case back to the RO, 
via the Appeals Management Center (AMC) for additional 
development of the record.  

During a VA examination in March 2009, it was discovered that 
the Veteran was claiming injury to the 4th (ring) finger of 
his right hand, not the 3rd finger, as was initially listed 
on the Veteran's claim form and which was previously 
addressed.  In light of this apparent misunderstanding and 
subsequent clarification, the issue has been recharacterized 
on the title page of this decision to comport with the 
Veteran's contentions and to include all possible in-service 
injuries to the fingers of the right hand.  Because VA 
examiner's have addressed contentions regarding both the 
third finger and the fourth finger of the right hand, and 
because this evidence has been included in either an RO 
statement of the case or a supplemental statement of the 
case, the Board may proceed with the disposition of this 
appeal without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's left wrist pain, popping and swelling has 
not been attributed to any current disability and there is no 
objective evidence of any current residuals associated with 
an in-service left wrist injury.  

2.  The Veteran's pain, popping and swelling of the right 4th 
(ring) finger has not been attributed to any current 
disability and there is no objective evidence of any current 
residuals associated with an in-service injury to the 4th 
right finger.

3.  The weight of the competent evidence of record shows that 
the Veteran's service-connected CAD has never required 
continuous medication; and workload of 10 MET's or less 
resulting in dyspnea, fatigue, angina, dizziness or syncope 
has never been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left wrist disability are not met.  38 U.S.C.A. §§ 101, 1101, 
1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).

2.  The criteria for entitlement to service connection for a 
disability of the 3rd or 4th metacarpal joint of the right 
hand are not met.  38 U.S.C.A. §§ 101, 1101, 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected CAD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.104, Diagnostic Code 7005 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2007.  

This notifications substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

Regarding the claim for a higher initial rating, here, the 
veteran is challenging the initial rating assigned following 
the grant of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, the RO provided the Veteran with a 
subsequent duty-to-assist letter in March 2009 that 
specifically addressed the issue of how to substantiate a 
claim for an increased disability rating, by once again 
explaining how VA assigns initial ratings for any grant of 
service connection.

Moreover, the Statement of the Case, issued in October 2008 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claims.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a disability of the 
left wrist and for a disability of the fourth finger of the 
left hand.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In correspondence and hearing testimony, the Veteran reported 
that his finger was injured by a gate in the missile field.  
He complained about it several times during "PHA exams;" 
however, he was told there was nothing wrong with his finger.  
The Veteran asserts, however, that he has pain in his finger 
most of the time, and he can physically see something wrong 
with the knuckle.  At his video conference in January 2009, 
the Veteran noted that there was no knuckle on the top of the 
finger in question, and it swelled from time to time.

Regarding his left wrist, the Veteran noted a continuous 
popping whenever there was additional stress to the wrist.  
This caused soreness, sometimes to the point that the Veteran 
could hardly use the wrist.  The Veteran testified at his 
video conference that he reported this condition at his 
periodic examinations during service; however, the doctors 
never ordered any kind of x-rays of the wrist.  

Service treatment records reflect that the Veteran was 
treated in December 1990 for edema at the PIP joint of the 
right middle finger of two weeks duration.  He presented with 
swelling of the right third digit and indicated that it would 
not bend.  The swelling reportedly began in the DIP joint, 
but at the time of the examination, it was in the PIP joint.  
On examination, there was marked edema at the PIP joint, but 
no erythema.  Flexion was minimal, and the finger felt 
slightly warm.  There was no abnormality seen on x-ray.  The 
assessment was early osteoarthritis.  The Veteran was 
instructed to return in two weeks for follow up if there was 
no improvement.  The accompanying radiologic report showed 
diffuse soft tissue edema of the right middle finger.  There 
were no fractures seen.  There was no joint space narrowing, 
oseteophyte, or erosion.  Interestingly, the report also 
noted the following, "Incidentally though there is a small 
___________ in relation to the ulnar aspect at the base of 
the 4th proximal phalanx."  The impression was soft tissue 
swelling of the right middle finger.  

A November 1996 discharge examination indicated that the 
Veteran had intermittent pain to the right 3rd mpc 
(metacarpophalangeal) joint after an injury in 1995.  In 
addition, the Veteran reported intermittent pain and popping 
in the left wrist, but with no known injury.  

Shortly after the Veteran's discharge in March 2007, the 
Veteran filed a claim of service connection for, inter alia, 
a left wrist disability and a disability of the third (or 
fourth) finger of the right hand.  

The Veteran's left wrist and right hand/fingers were first 
examined by VA in February 2008, and the examiner could find 
no current disability of either the left wrist or the right 
third finger.  The examiner noted the reports in the service 
treatment records regarding the right third finger, as 
summarized above, and indicated that the Veteran no longer 
complained of pain in his third finger; but, instead, the 
Veteran indicated that the right ring finger at the MP joint 
area had developed some occasional aching which was present 
once or twice per week on average, and which was brought on 
by cold.  

Regarding the left wrist, the examiner noted that there was 
no in-service treatment for a left wrist injury, although the 
Veteran did mention a left wrist condition at the medical 
examination in November 2006.  The Veteran explained that he 
began to notice a popping sensation in his wrist 
approximately five years earlier, but he sought no treatment.  
At the time of the February 2008 examination, the Veteran 
still experienced the popping sensation, and also experienced 
some pain when pressure was applied to the area of the left 
ulnar wrist.  There was no effusion, swelling, redness, 
tenderness or bony deformity on examination.  There was no 
abnormal crepitus, and there was no effect on the Veteran's 
occupation or activities of daily living, as he worked 
through the pain.  

Similarly, examination of the right hand showed no effusion, 
redness, tenderness or swelling.  There was no bony deformity 
on palpation of the metacarpalphalangeal joints or the 
proximal interphalangeal joints.  The Veteran could make a 
normal fist with the right hand and the tips of the fingers 
could touch the transverse palmar crease normally.  He had 
complete extension of all fingers, and there was no observed 
manifestations of pain or additional limitation after 
repetitive motion.  Musculature was normal.  

The diagnosis with regard to the fingers of the  right hand 
was "insufficient clinical information for a diagnosis 
related to a right finger injury, acute or chronic or 
residuals thereof.  He had a normal exam today."  Likewise, 
the diagnosis with regard to the left wrist was 
"insufficient clinical information for a diagnosis related 
to a left wrist condition, acute or chronic or residuals 
thereof.  He had a normal exam today."

Despite the findings on examination in February 2008, the 
Veteran continued to maintain, in correspondence, and hearing 
testimony, that he has current disabilities of the left wrist 
and right third (or fourth) finger.  

Given that the Veteran noted a wrist condition during his 
discharge examination, and given that he was treated in 
December 1990 for a right third finger injury, the Board 
determined that another VA examination should be conducted to 
determine for sure whether the Veteran did, or did not, in 
fact have current disabilities related to the in-service 
complaints and/or treatment noted above.  

At a VA examination in March 2009, regarding the finger, the 
Veteran specifically reported to the examiner that he jammed 
his right fourth (ring) finger in 1995 and was never treated 
for it during service.  He developed pain and swelling in the 
knuckle area, the fourth metacarpophalangeal joint area.  The 
Veteran clarified that he has had intermittent pain and 
aching in the right ring finger knuckle since that time.  The 
Veteran also noted that he did not have symptoms associated 
with the third finger of the right hand.  Consistent with his 
report at the February 2008 examination, the Veteran reported 
pain and popping in the knuckle area of the ring finger with 
aching during cold weather.  On examination of the right 
hand, there was no redness, swelling, or tenderness.  There 
was no bony deformity.  There was no crepitus heard with 
repeated motion of the fingers.  Fist was made normally.  The 
Veteran had complete extension of the fingers.  Grip strength 
and muscles appeared normal.  Finger joints were stable when 
stressed.  Fingers were stable at the metacarpophalangeal 
joint in the third and fourth digits.  When the Veteran made 
a fist and both hands were held up to compare the appearance 
of the knuckles, they were symmetrical.  The examiner could 
see no difference in the right hand compared to the left 
hand.  An x-ray of the right hand was negative.

Regarding the left wrist, the Veteran reiterated the same 
contentions of pain and popping with increased pain after 
repetitive use.  On examination of the left wrist, there was 
no effusion, redness, swelling or tenderness.  The examiner 
was unable to observe crepitus with motion of the left wrist.  
Muscles were normal.  An x-ray and MRI of the left wrist were 
negative.  Two views of the left wrist failed to demonstrate 
an effusion.  No fracture was seen.  Carpal bones aligned 
normally.  Metacarpals were intact.  There was no ligament 
damage or bone marrow edema, and no evidence of mass or other 
abnormality.  

Once again, there was insufficient clinical information for a 
diagnosis related to a right third or fourth finger or 
metacarpophalangeal joint problem or for a diagnosis related 
to a left wrist condition, acute or chronic or residuals 
thereof.  

In sum, two VA examinations noted the Veteran's in-service 
treatment for a right third finger injury in 1990, complaint 
of a left wrist injury at the time of discharge, and post-
service report of a right ring finger injury during service 
in 1995; however, there is no objective evidence of a current 
disability.  Although the Veteran's left wrist and right 
finger symptoms are acknowledged, and there is no reason to 
doubt the Veteran's credibility regarding such symptoms, 
there are no objective findings of a current disability for 
which service connection may be established.  

It is well-established that a symptom such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A claim fails if there is an absence of disability or an 
absence of a current disease or injury, despite what may have 
happened during service.

Continued complaints of pain after service do not suffice to 
establish a medical nexus, where the issue at hand is of 
etiology, and requires medical opinion evidence.  Clyburn v 
West, 12 Vet. App. 296, 301 (1999).  Pain cannot be 
compensable in the absence of proof of an in-service disease 
or injury to which the current pain can be connected by 
medical evidence.  See Sanchez.  

Absent evidence of a current left wrist disability and/or a 
right finger disability that is etiologically related to an 
injury or disease in service, the Veteran's claims of service 
connection for a left wrist disability and a right third (or 
fourth) finger disability are not supported by the evidence.  
A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997.  Service connection may not be granted unless a current 
disability exists.  Absent proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, there is no medical 
evidence establishing a current diagnosis of left wrist 
disability or a disability of the third or fourth finger of 
the right hand for which service connection may be 
established.  

The findings from the February 2008 and March 2009 
examinations weigh against the Veteran's claim, and there is 
no competent medical evidence to the contrary.  The veteran 
is certainly competent to testify as to symptoms such as pain 
and popping and aching, which are non-medical in nature, 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

The preponderance of the evidence is against the claims of 
service connection for a left wrist disability and a 
disability of the right third or fourth finger, there is no 
doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

III.  Increased Ratings

The veteran seeks an initial compensable rating for the 
service-connected coronary artery disease.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran was discharged from service in March 2007, and 
his original claim of service connection was filed in 
September 2007, within one year from the date of discharge.  
The Veteran began to have chest pain and other evidence of 
coronary artery disease in service in 2004, including 
dyslipidemia with a low HDL and high LDL, glucose 
intolerance, and borderline hypertension.  At that time, he 
was instructed to modify his cardiac risk, and in particular, 
to quit smoking, resume an exercise program, follow a low fat 
diet and attempt to reduce his cholesterol with diet and 
medication.  His medications included Lipitor, Lisinopril, 
Metoprolol, Aspirin, and Niacin.  By 2006, it appeared that 
the Veteran had been exercising, had apparently quit smoking, 
and was eating a low fat diet.  He was doing well from a 
cardiac standpoint, according to his examining physician.

At the time of the discharge examination in November 2006, 
the Veteran's cardiac history was noted to be significant for 
coronary artery disease, but the condition had remained 
stable, and the Veteran was not referred for further 
evaluation.  

At a VA examination in February 2008, the Veteran reported 
that he had not received any medical care or treatment since 
his release from service.  The examiner indicated that an 
extensive review of the claims file was undertaken, and the 
Veteran's past cardiac history was noted, including that the 
Veteran underwent a cardiac catheterization/angiography in 
2004 with reports showing moderate diffuse atherosclerosis 
generally not obstructive.  Ejection fraction at that time 
was 70 percent and there was no wall motion abnormality.  The 
catheterization reported a 40 percent narrowing in the 
circumflex artery.  The examiner also noted that the Veteran 
was treated, at that time, with multiple medications 
including Lipitor, Lisinopril, Metoprolol, aspirin, and 
Niacin.  However, the examiner also noted that the Veteran's 
medications had not been renewed, and he was never diagnosed 
with hypertension, nor did he currently have hypertension.  
Additionally, the examiner indicated that a November 2005 
stress test indicated a workload of 12.3 METS and the nuclear 
medicine scan showed normal profusion, normal left 
ventricular size, and normal systolic function.  

At the time of the February 2008 examination, the Veteran 
reported occasional chest tightness, which occurred almost 
daily, at any time, during activity or rest, and could last 
anywhere from a few seconds to a couple of minutes.  He 
smoked 3/4 pack per day.  The Veteran was gainfully employed 
and missed no work as a result of his cardiac condition.  
Additionally, there was no functional limitation on 
activities of daily living as a result of the CAD.  

In his VA Form 9, the Veteran indicated that he would always 
have to take medication for his heart condition, and was 
therefore entitled to a compensable rating for the service-
connected CAD.  At his video conference in January 2009, the 
Veteran testified that, although VA described his CAD as 
"non-obstructive," a civilian cardiologist indicated that 
he had a 40 percent obstruction and started him on Lipitor.  
After several follow-up visits, the Veteran was taken off the 
medication; however, a VA doctor indicated that he should not 
be taken off the medication and told the Veteran that he'd 
probably be on medication for the rest of his life.  The 
Veteran also testified that he continued to have consistent 
chest pain.  

Significantly, the Veteran testified that his METS were not 
measured at his last VA examination, and that he had dyspnea, 
fatigue, angina and dizziness associated with his CAD.  A 
review of the VA examination in February 2008 shows that the 
veteran's METS were only estimated, and that a full heart 
workup was not completed.  

Meanwhile, VA outpatient treatment records from February 2008 
through April 2008 show that the Veteran was treated by his 
primary care doctor in April 2008, at which time his blood 
work show elevated cholesterol levels.  He was prescribed 
Simvastatin for hyperlipidemia.  

At a VA examination in March 2009, the examiner noted that 
since the last VA examination in February 2008, the Veteran 
had been seen in April 2008, by his primary care physician, 
who prescribed Simvastatin 20 mg per day.  

The Veteran reported that over the past year, he occasionally 
developed left axillary or left lateral chest area pain under 
the armpit and sometimes pain in the left anterior chest.  It 
generally occurred in the evening and happened maybe four to 
five times per week.  During the day he may notice it at rest 
or when active, but usually worse in the evening before bed 
time.  The pain could be aching, or at times sharp, and could 
last anywhere from a few minutes to up to 20 minutes.  
Rolling over on his stomach or pressing on the area sometimes 
made it better.  The Veteran had no consistent exercise 
induced symptoms.  Regarding occupation or activities, the 
Veteran indicated that he occasionally stopped an activity 
and waited for it to pass.  He often ignored it and continued 
with his usual activities.

On examination, there was no tenderness on palpation of the 
chest wall.  The Veteran had symmetrical chest excursions and 
his breath sounds were clear without rales, rhonchi, or 
wheezes.  Heart sounds were regular without a murmur or 
gallop.  He had a normal PMI.  There were no bruits in the 
neck.  He had no extremity edema at the lower extremities.  
EKG was normal.  Exercise stress test was normal.  He had no 
symptoms and no evidence of ischemia.  He exercised 12 METS.  
The diagnosis was coronary artery disease.

The veteran's atherosclerotic coronary artery disease is 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, 
pertaining to arteriosclerotic heart disease (coronary artery 
disease).  Under Diagnostic Code 7005, arteriosclerotic heart 
disease that causes a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope or that requires continuous medication 
warrants a 10 percent disability rating.  Arteriosclerotic 
heart disease that causes a workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or that shows evidence of 
cardiac hypertrophy or dilatation on EKG, ECG or X-ray 
warrants a 30 percent disability rating.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2).

Since service, the Veteran's CAD has never caused a workload 
of 10 METS or less, and although the Veteran has reported 
some occasional chest pain since discharge from service, it 
has not impacted his activities of daily living or his work.  
Moreover, his physical examinations are normal, he has no 
ischemia, no breathing problems, no irregular heart rate, and 
stress test and EKG have been normal since discharge.  There 
is no question that the Veteran was diagnosed with CAD during 
service, and a medical intervention was necessary at that 
time, when he was urged to change his diet, quit smoking, and 
take medication, including cholesterol lowering drugs as well 
as aspirin and hypertensive medications.  Currently, however, 
the Veteran is not on any cardiac medications, and has not 
been so since discharge from service.  Examinations in 
February 2008 and March 2009 indicate that the Veteran is 
taking only a cholesterol lowering medication as well as a 
daily aspirin.  

Because the Veteran's CAD does not result in a workload of 10 
MET's or less resulting in dyspnea, fatigue, angina, 
dizziness or syncope, and because the Veteran does not 
require cardiac medication, the criteria for the assignment 
of a compensable rating are not met.  The Veteran's 
complaints of chest pain are acknowledged, however, the 
examiner specifically noted that the Veteran's chest pain was 
not exercise induced; and, moreover, there is no competent 
medical evidence to suggest that the Veteran's chest pain is 
a type of angina or that it is otherwise indicative of the 
need for cardiac medication.  Regardless, the fact remains 
that the criteria are not met for a compensable rating based 
on the objective findings in the stress test, the EKG, and 
the lack of functional impairment with regard to employment 
and activities of daily living.  

Consideration is given to whether the Veteran's service-
connected heart disability could be appropriately rated under 
other Diagnostic Codes in order to provide him with the most 
beneficial rating.  Several of the Diagnostic Codes 
pertaining to disabilities of the cardiovascular system 
utilize the same criteria and thus would not provide a higher 
disability rating for the Veteran.  38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7004, 7006, 7007.  In addition, there 
is no evidence that the veteran has hyperthyroid heart 
disease or arrhythmias or has undergone heart surgery that 
would provide him with a higher disability rating under 
another code.  38 C.F.R. § 4.104, Diagnostic Codes 7008-7020.

Furthermore, there are no distinct time periods where the 
Veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is against the claim for a 
compensable rating for the service-connected CAD; there is no 
doubt to be resolved; and an initial compensable rating is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected CAD under consideration here has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization beyond those noted above, or 
otherwise render impracticable the application of the regular 
scheduler standards.  The regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

Service connection for a disability of the 3rd or 4th 
metacarpal joint of the right hand is denied.

Service connection for a left wrist disability is denied.

An initial compensable rating for the service-connected 
coronary artery disease is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


